DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  
In line 1, applicant recites “claim p” where it appear applicant intended “claim [[p]]9.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
  	Claim 16 would be allowable upon applicant correcting a typographical error.
  	Per claim 1, while it is known in the art to provide a water treatment system comprising:
a primary tank configured to receive wastewater,
wherein the primary tank includes a baffle that intercepts floating oils in the wastewater,
  	wherein the primary tank includes a hopper for collecting particles; a secondary tank that receives water from the primary tank, the secondary tank configured to aerate the water;
an electro-coagulation unit configured to receive water exiting the secondary tank and generate metal hydroxides in the water (see, for example, US 2018/0002212 to Englram); in the examiner’s opinion, the prior art fails to teach or render obvious the system further including:
a tertiary tank that receives water from the electro-coagulation unit, the tertiary tank configured to separate suspended matter from the water;
a quaternary tank that receives water from the tertiary tank, the quaternary tank configured to remove debris from the water;

a quinary tank that receives water from the plurality of bag filters, the quinary tank configured to settle coagulated solids from the water;
a microfilter that receives water from the quinary tank, the microfilter configured to remove pollutants on the order of 0.1-10 microns;
a senary tank that receives water from the microfilter, the senary tank configured to settle pollutants from the water; and
  	an ultrafilter that receives water from the senary tank.
   	Per claim 9, while it is known in the art to provide a water treatment system, comprising:
	an influent tank that screens influent and skims oil from wastewater;
  	an open aeration tank that draws wastewater from the influent tank; an electro-coagulation unit that provides an electrical charge to water exiting the open aeration tank;
a dissolved air flotation tank that receives water exiting the electrocoagulation unit; (see, for example, US 2018/0002212 to Englram); in the examiner’s opinion, the prior art fails to teach or render obvious the system further including:


tank;
a first set of filters that removes pollutants from water exiting the sedimentation tank; and
a sedimentation and recirculation tank that removes pollutants from water exiting the first set of filters.
  	Per claim 17, while it is known in the art to provide a method for treating wastewater, the method comprising:
  	providing wastewater to a primary screening tank;
  	removing large pollutants from the wastewater in the primary screening
tank;
  	providing water from the primary screening tank to a secondary screening
tank;
providing water from the secondary screening tank to an electrocoagulation unit;
the electro-coagulation unit generating metal hydroxides in the wastewater; (see, for example, US 2018/0002212 to Englram); in the examiner’s opinion, the prior art fails to teach or render obvious the method further including:

providing water from the electro-coagulation unit to a third screening tank; providing water from the third screening tank to a fourth screening tank;
providing water from the fourth screening tank to a first set of filters to remove pollutants from the water; and
providing water from the first set of filters to a fifth screening tank.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/03/21